 

Exhibit 10.2

 

CSMC Trust 2014-OAK1,
Mortgage Pass-Through Certificates, Series 2014-OAK1

 

CERTIFICATE PURCHASE AGREEMENT

 

December 22, 2014

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, New York 10010

 

Wells Fargo Securities, LLC
375 Park Avenue, 2nd Floor
New York, New York 10152

 

Ladies and Gentlemen:

 

Credit Suisse First Boston Mortgage Securities Corp., as depositor (the
“Depositor”), proposes to offer the CSMC Trust 2014-OAK1, Mortgage Pass-Through
Certificates, Series 2014-OAK1, Class 1-A-1, Class 1-X-1, Class 1-A-2, Class
2-X-4, Class 2-A-1, Class 2-X-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class
2-X-2, Class 2-A-5, Class 2-X-3, Class B-1, Class B-2, Class B-3, Class B-4 and
Class B-5 Certificates (the “Offered Certificates”) and engage Credit Suisse
Securities (USA) LLC and Wells Fargo Securities, LLC (each, an “Initial
Purchaser” and together, the “Initial Purchasers”) pursuant to the terms of this
Certificate Purchase Agreement (the “Agreement”) to use their best efforts to
identify investors for the Offered Certificates. The Offered Certificates,
together with the Class R Certificates, are referred to herein as the
“Certificates.” The Certificates are to be issued by CSMC Trust 2014-OAK1 (the
“Issuing Entity”) pursuant to a pooling and servicing agreement (the “Pooling
Agreement”), to be dated as of December 1, 2014, among the Depositor, Wells
Fargo Bank, N.A., as master servicer (in such capacity, the “Master Servicer”)
and securities administrator (in such capacity, the “Securities Administrator”),
Select Portfolio Servicing, Inc. (“SPS”), as a servicer, and Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as trustee (the “Trustee”).
The Certificates will represent ownership interests in mortgage loans (the
“Mortgage Loans”) consisting of two mortgage pools: a pool of fixed rate
mortgage loans, which have original terms to maturity of 15 years and a pool of
fixed rate mortgage loans which substantially have original terms to maturity of
30 years.

 

The Offered Certificates are more fully described in a preliminary offering
circular as supplemented by the preliminary offering circular supplement
(collectively, the “Preliminary Offering Circular”), each dated December 19,
2014, and in a final offering circular as supplemented by the final offering
circular supplement (collectively, the “Final Offering Circular”), each to be
dated on or before the Closing Date, each of which the Depositor has furnished
or will furnish to the Initial Purchasers for purposes of offering and selling
the Offered Certificates. The Offered Certificates will not be registered under
the Securities Act of 1933, as amended (the “Securities Act”), but will be
offered and sold in reliance on exemptions from registration under the
Securities Act and rules and regulations thereunder. The Offered Certificates
will have the characteristics set forth in the Preliminary Offering Circular and
the Final Offering Circular.

 

-1-

 

 

Pursuant to the Mortgage Loan Purchase and Sale Agreement, to be dated as of
December 1, 2014 (the “MLPSA”), between Five Oaks Acquisition Corp., as seller
(the “Sponsor” or “Five Oaks”), and the Depositor, as purchaser, the Sponsor
will sell all of its interest in the Mortgage Loans (excluding the servicing
rights thereto) to the Depositor. Additionally, under the MLPSA, the Sponsor is
obligated to cure, repurchase or substitute for any Mortgage Loan, if the
representation and warranty made by the related Originator under the related AAR
Agreement (as defined herein) was true and correct as of the date that the
related Originator is restating the representations and warranties to the
Trustee (if such restatement date is prior to the Closing Date), but not true
and correct as of the Closing Date. In addition, under the MLPSA, the Sponsor is
obligated as described therein to cure, repurchase or substitute for any
Mortgage Loan as to which there has been an uncured breach of representations or
warranties restated by each Originator to the Trustee that materially and
adversely affects the value of such Mortgage Loan or the interests of the
Trustee for the benefit of the Certificateholders in such Mortgage Loan, but
only if each of the following conditions is met: (i) the related Originator
fails to cure such breach or repurchase or substitute for such Mortgage Loan
after a valid demand has been made and remains unresolved and (ii) the related
Originator is subject to a bankruptcy or insolvency proceeding or such
Originator is no longer in existence.

 

Pursuant to the Pooling Agreement, the Depositor will assign all of its right,
title and interest in and to the Mortgage Loans on or after December 1, 2014
(the “Cut-off Date”) to the Trustee for the benefit of the holders of the
Certificates. PHH Mortgage Corporation (“PHH”) and New Penn Financial, LLC d/b/a
Shellpoint Mortgage Servicing (“SMS,” together with PHH and SPS, the
“Servicers”) will each act as a servicer with respect to certain of the Mortgage
Loans pursuant to a reconstitution agreement (each, a “Servicing Agreement”) and
SPS will service certain of the Mortgage Loans pursuant to the Pooling
Agreement. Five Oaks, as owner of the servicing rights with respect to
approximately 99.35% of the Mortgage Loans (by Stated Principal Balance as of
the Cut-off Date) will be primarily responsible with respect to the such
Mortgage Loans for (1) remitting the aggregate amount of required monthly
advances and required prepayment interest shortfall amounts to PHH and SMS and
each of PHH and SMS will then remit such amounts to the Securities Administrator
to the extent received and (2) at its option, terminating any of SPS, SMS or PHH
with or without cause, and appointing a successor servicer.

 

On the Closing Date, the Sponsor, the Trustee, and each Originator of the
Mortgage Loans will enter into an assignment, assumption and recognition
agreement (each, an “AAR Agreement”) pursuant to which the related originator
will restate the representations and warranties to the Trustee that such
Originator had made or restated to the Sponsor regarding the related Mortgage
Loans.

 

Pursuant to a custodial agreement, dated as of December 1, 2014 (the “Custodial
Agreement”) among Wells Fargo Bank, N.A., as custodian (the “Custodian”), the
Trustee and the Depositor, the Custodian will hold the Mortgage Loan files on
behalf of the Trustee.

 

This Agreement, the MLPSA, the Pooling Agreement. the Servicing Agreements, the
Custodial Agreement and the AAR Agreements shall be referred to herein as the
“Operative Agreements.”

 

-2-

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Pooling Agreement.

 

SECTION 1.        Representations and Warranties of the Sponsor and the
Guarantor. The Sponsor and Five Oaks Investment Corp. (the “Guarantor”) jointly
and severally represent and warrant to each Initial Purchaser and the Depositor
that as of the date hereof and as of the Closing Date (unless any representation
or warranty speaks of or relates to a specific date, in which case such
representation or warranty shall be as of such specific date):

 

(a)          Each of the Sponsor and the Guarantor has been duly formed and is
validly existing and in good standing under the laws of its state of
organization, with full power and authority (corporate and other, including,
without limitation, all material licenses, certificates, authorizations or
permits from all appropriate governmental authorities) to own its assets and
property, to carry on its business as presently conducted and as proposed to be
conducted, to enter into and perform its obligations under the Operative
Agreements to which it is a party and each is duly qualified as a foreign
company in good standing in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not have a material adverse effect on
it or its execution and performance;

 

(b)          The execution, delivery and performance by the Sponsor of the
Operative Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby, do not and will not conflict with
or result in a breach or violation of any of the terms or provisions of or
constitute a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Sponsor is a party, by
which the Sponsor is bound or to which any of the properties or assets of the
Sponsor or any of its subsidiaries is subject, which conflict, breach, violation
or default would have a material adverse effect on the business, operations or
financial condition of the Sponsor or the Sponsor’s ability to perform its
obligations under the Operative Agreements to which it is a party, nor will such
actions result in any violation of the provisions of the organizational
documents of the Sponsor or any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Sponsor or any
of the Sponsor’s properties or assets, which violation would have a material
adverse effect on the business, operations or financial condition of the Sponsor
or the Sponsor’s ability to perform its obligations under any of the Operative
Agreements to which it is a party;

 

(c)          The execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not conflict with or result in a breach or violation of any of the
terms or provisions of or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Guarantor is a party, by which the Guarantor is bound or to which any of the
properties or assets of the Guarantor or any of its subsidiaries is subject,
which conflict, breach, violation or default would have a material adverse
effect on the business, operations or financial condition of the Guarantor or
the Guarantor’s ability to perform its obligations under this Agreement, nor
will such actions result in any violation of the provisions of the
organizational documents of the Guarantor or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Guarantor or any of the Guarantor’s properties or assets, which violation
would have a material adverse effect on the business, operations or financial
condition of the Guarantor or the Guarantor’s ability to perform its obligations
under this Agreement;

 

-3-

 

 

(d)          (i) This Agreement has been duly authorized, executed and delivered
by the Sponsor and constitutes a legal, valid, binding and enforceable
obligation of the Sponsor, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting the rights of creditors generally and the
application of general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law) and (ii) each
Operative Agreement to which the Sponsor is a party will be authorized by each
such party and, when such Operative Agreement is fully executed and delivered by
the other parties to such Operative Agreement on the Closing Date, will
constitute a legal, valid, binding and enforceable obligation of such party,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general applicability relating to or
affecting the rights of creditors generally and the application of general
equitable principles (regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law);

 

(e)          This Agreement has been duly authorized, executed and delivered by
the Guarantor and constitutes a legal, valid, binding and enforceable obligation
of the Guarantor, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other similar laws of general applicability
relating to or affecting the rights of creditors generally and the application
of general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law);

 

(f)           No consent, approval, authorization, order, registration, license,
permit or qualification of or with any court or governmental agency or body of
the United States or any other jurisdiction is required for the consummation by
the Sponsor or the Guarantor of other transactions contemplated by this
Agreement, except such consents, approvals, authorizations, registrations or
qualifications as (a) have been previously obtained or (b) the failure to obtain
would not have a material adverse effect on the performance by the Sponsor or
the Guarantor of their respective obligations under, or the validity or
enforceability of, the Operative Agreements to which the Sponsor or the
Guarantor is a party;

 

(g)          Neither the Sponsor nor the Guarantor has offered or sold or
solicited any offer to buy, and will not offer or sell or solicit any offer to
buy, directly or indirectly, any Certificates or any other security in any
manner that would render the issuance and sale of such Certificates, or the
reoffer and resale of such Certificates, a violation of the Securities Act;

 

(h)          It is not necessary in connection with the offer, sale and delivery
of the Offered Certificates in the manner contemplated by this Agreement, the
Preliminary Offering Circular and the Final Offering Circular to register the
Offered Certificates under the Securities Act, assuming that the Initial
Purchasers have complied with and fulfilled their obligations hereunder and that
the Sponsor has complied with and fulfilled its obligations under the Operative
Agreements;

 

(i)           None of the Sponsor, the Guarantor or the Issuing Entity is
required to be registered as an “investment company” within the meaning of such
term under the Investment Company Act of 1940 and the rules and regulations of
the Securities and Exchange Commission thereunder and the Issuing Entity will be
relying on the exclusion from the definition of “investment company” under the
1940 Act contained in Section 3(c)(5)(C) of the 1940 Act, although there may be
other exemptions or exclusions available. The Issuing Entity does not constitute
a “covered fund” for purposes of Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act;

 

-4-

 

 

(j)          At the Closing Date the representations and warranties made by the
Sponsor in the Operative Agreements to which the Sponsor is a party are true and
correct;

 

(k)          As of the Cut-off Date, the Mortgage Loans conformed in all
material respects to the descriptions thereof contained in the Preliminary
Offering Circular and the Final Offering Circular;

 

(l)           The statements set forth in the Preliminary Offering Circular and
Final Offering Circular under the caption “Description of the Certificates,”
insofar as they purport to constitute a summary of the terms of the Certificates
and insofar as they purport to describe the provisions of the documents referred
to therein, are accurate, complete and fair;

 

(m)         Under generally accepted accounting principles and for federal
income tax purposes, the Sponsor will report the transfer of the Mortgage Loans
to the Depositor pursuant to this Agreement as a sale of its interest in the
Mortgage Loans. The consideration received by the Sponsor will constitute
reasonably equivalent value and fair consideration for such Mortgage Loans. The
Sponsor will be solvent at all relevant times prior to, and will not be rendered
insolvent by, the sale of any Mortgage Loans to the Depositor;

 

(n)          Immediately prior to execution and delivery of the MLPSA, the
Sponsor will have equitable title to the interest in the Mortgage Loans to be
conveyed by the Sponsor, free and clear of any lien, mortgage, pledge, charge,
encumbrance, adverse claim or other security interest (collectively, “Liens”);
and (ii) not have assigned to any person (other than the Depositor pursuant to
the MLPSA) any of its right, title or interest in the Mortgage Loans;

 

(o)          Any taxes, fees and other governmental charges in connection with
the execution and delivery of the Operative Agreements required to be paid by
the Sponsor have been paid or will be paid at or prior to the Closing Date;

 

(p)          None of the Sponsor, the Guarantor or any of their affiliates have
entered into, nor will they enter into, any contractual arrangement with respect
to the distribution of the Offered Certificates except for this Agreement;

 

(q)          Since the respective dates as of which information is given in the
Preliminary Offering Circular and the Final Offering Circular, there has not
been any material adverse change in the general affairs, management, financial
condition, or results of operations of the Sponsor and the Guarantor, otherwise
than as set forth in or contemplated by the Preliminary Offering Circular or the
Final Offering Circular as supplemented or amended on or before the Closing
Date;

 

(r)          At the Closing Date, the Offered Certificates and the Operative
Agreements will conform in all material respects to the descriptions thereof
contained in the Preliminary Offering Circular and the Final Offering Circular;

 

-5-

 

 

(s)          As of the date hereof, the information provided to each Initial
Purchaser (in writing or via electronic transmission) concerning the
characteristics of the Mortgage Loans is true and correct in all material
respects, except for errors that were corrected by the delivery to such Initial
Purchaser of corrected written or electronic information prior to the first sale
of any Offered Certificates by such Initial Purchaser;

 

(t)           As of their respective dates, each of the Pool Information and the
Term Sheet is true and correct in all material respects;

 

(u)          None of (i) the Term Sheet, the Preliminary Offering Circular
(excluding any pricing information omitted therefrom and any information derived
from such pricing information) and any amendments or supplements thereto, as of
the dates thereof and as of the Closing Date or (ii) the Final Offering Circular
and any amendment or supplement thereto, as of its issue date and as of the
Closing Date, contained or will contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Sponsor and the Guarantor make no representations, warranties
or agreements as to the information contained in the Preliminary Offering
Circular or Final Offering Circular or any revision or amendment thereof or
supplement thereto (in the case of the Final Offering Circular) in reliance upon
and in conformity with the Initial Purchaser Information or Depositor
Information or any revision or amendment thereof or supplement thereto (in the
case of the Final Offering Circular);

 

If, subsequent to the date of this Agreement, the Sponsor, the Depositor and the
Initial Purchasers determine that any of the Term Sheet or the Preliminary
Offering Circular included an untrue statement of material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
pursuant to Section 6(g), the Preliminary Offering Circular is revised, amended
or supplemented to correct such statement or omission, then such revised,
amended or supplemented Preliminary Offering Circular will refer to the
information agreed upon in writing by the Sponsor, the Depositor and the Initial
Purchasers and conveyed to purchasers of the Offered Certificates prior to the
Closing Date, including any information that corrects such material
misstatements or omissions;

 

(v)          There are no actions, proceedings or investigations pending with
respect to which the Sponsor or Guarantor has received service of process
before, or, to the best of the Sponsor’s or Guarantor’s knowledge, threatened,
by any court, administrative agency or other tribunal to which the Sponsor or
Guarantor is a party or of which any of its properties is the subject (a) which
if determined adversely to the Sponsor or Guarantor would have a material
adverse effect on the business or financial condition of the Sponsor or
Guarantor, (b) asserting the invalidity of any of the Operative Agreements or
the Certificates, (c) seeking to prevent the issuance of the Certificates or the
consummation by the Sponsor or the Guarantor of any of the transactions
contemplated by any of the Operative Agreements or (d) which would be reasonably
likely to materially and adversely affect the performance by the Sponsor or the
Guarantor of its obligations under, or the validity or enforceability of, any of
the Operative Agreements or the Certificates;

 

-6-

 

 

(w)         Each Offered Certificate of the Class (or if applicable, Classes) or
type indicated to be “mortgage related securities” under the heading “Summary of
Terms—Legal Investment” in each of the Preliminary Offering Circular and the
Final Offering Circular will, when issued, be a “mortgage related security” as
such term is defined in Section 3(a)(41) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”);

 

(x)           The Pooling Agreement is not required to be qualified under the
Trust Indenture Act of 1939, as amended;

 

(y)          The Offered Certificates satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act for securities to be eligible for trading
pursuant to Rule 144A;

 

(z)          Neither the Sponsor nor the Guarantor has relied on the Depositor
or Initial Purchasers for any tax, legal, regulatory, accounting or other advice
with respect to compliance with or registration under any statute, rule or
regulation of any governmental, regulatory, administrative or other agency or
authority;

 

(aa)        Neither the Sponsor nor the Guarantor, or any of their respective
subsidiaries, or any director, officer or employee of the Sponsor or the
Guarantor or any of their respective subsidiaries, or, to the knowledge of the
Sponsor or the Guarantor, any agent, affiliate or other person associated with
or acting on behalf of the Sponsor or the Guarantor or any of their respective
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, or any applicable law or
regulation implementing the Organisation for Economic Co-operation and
Development Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, or committed an offence under the Bribery
Act 2010 of the United Kingdom, or any other applicable anti-bribery or
anti-corruption law; or (iv) made, offered, agreed, requested or taken an act in
furtherance of any unlawful bribe or other unlawful benefit, including, without
limitation, any rebate, payoff, influence payment, kickback or other unlawful or
improper payment or benefit. The Sponsor and the Guarantor, and their respective
subsidiaries have instituted, maintained and enforced, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anticorruption laws;

 

(bb)        The operations of the Sponsor and the Guarantor, and their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including
those of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all jurisdictions where the
Sponsor, the Guarantor, or any of their respective subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Sponsor, the Guarantor, or any of their respective
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Sponsor or the Guarantor, threatened; and

 

-7-

 

 

(cc)        None of the Sponsor, the Guarantor or any of their respective
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Sponsor, the Guarantor or any agent, affiliate or other person associated with
or acting on behalf of the Sponsor, the Guarantor, or any of their respective
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Sponsor, the Guarantor or any of their respective
subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Burma
(Myanmar), Iran, North Korea, Russia, Sudan, Syria and Ukraine (each, a
“Sanctioned Country”); and neither the Sponsor nor the Guarantor will directly
or indirectly use the proceeds of the offering of the Offered Certificates
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity (i) to fund or
facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as depositor,
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Sponsor, the Guarantor and their respective
subsidiaries have not knowingly engaged in, are not now knowingly engaged in and
will not engage in any dealings or transactions with any person that at the time
of the dealing or transaction is or was the subject or the target of Sanctions
or with any Sanctioned Country.

 

SECTION 2.         Representations and Warranties of the Depositor. The
Depositor represents and warrants to each Initial Purchaser that as of the date
hereof and as of the Closing Date (unless any representation or warranty speaks
of or relates to a specific date, in which case such representation or warranty
shall be as of such specific date):

 

(a)          The Depositor has been duly formed and is validly existing and in
good standing under the laws of its state of organization, with full power and
authority (corporate and other, including, without limitation, all material
licenses, certificates, authorizations or permits from all appropriate
governmental authorities) to own its assets and property, to carry on its
business as presently conducted and as proposed to be conducted, to enter into
and perform its obligations under the Operative Agreements to which it is a
party;

 

(b)          On the Closing Date, the Certificates will have been duly and
validly executed, authenticated and delivered by the Trustee to or upon the
order of the Depositor, in the authorized denominations specified by the
Depositor, and, when duly and validly authorized, executed, authenticated and
delivered by the Trustee, will be validly issued and outstanding and entitled to
the benefits of the Pooling Agreement;

 

-8-

 

 

(c)          The execution, delivery and performance by the Depositor of the
Operative Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby, and the issuance and delivery of
the Certificates, do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of or constitute a default under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Depositor is a party, by which the Depositor is bound or
to which any of the properties or assets of the Depositor or any of its
subsidiaries is subject, which conflict, breach, violation or default would have
a material adverse effect on the business, operations or financial condition of
the Depositor or the Depositor’s ability to perform its obligations under the
Operative Agreements to which it is a party, nor will such actions result in any
violation of the provisions of the organizational documents of the Depositor or
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Depositor or any of the Depositor’s
properties or assets, which violation would have a material adverse effect on
the business, operations or financial condition of the Depositor or the
Depositor’s ability to perform its obligations under any of the Operative
Agreements to which it is a party;

 

(d)          (i) This Agreement has been duly authorized, executed and delivered
by the Depositor and constitutes a legal, valid, binding and enforceable
obligation of the Depositor, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting the rights of creditors generally and the
application of general equitable principles (regardless of whether the issue of
enforceability is considered in a proceeding in equity or at law) and (ii) each
Operative Agreement to which the Depositor is a party will be authorized by the
Depositor and, when such Operative Agreement is fully executed and delivered by
the other parties to such Operative Agreement on the Closing Date, will
constitute a legal, valid, binding and enforceable obligation of the Depositor,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general applicability relating to or
affecting the rights of creditors generally and the application of general
equitable principles (regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law);

 

(e)          No consent, approval, authorization, order, registration, license,
permit or qualification of or with any court or governmental agency or body of
the United States or any other jurisdiction is required for the authorization,
issue and sale of the Offered Certificates to the Initial Purchasers, or the
consummation by the Depositor of other transactions contemplated by this
Agreement, except such consents, approvals, authorizations, registrations or
qualifications as (a) have been previously obtained or (b) the failure to obtain
would not have a material adverse effect on the performance by the Depositor of
its obligations under, or the validity or enforceability of, the Operative
Agreements to which the Depositor is a party;

 

(f)           The Depositor has not offered or sold or solicited any offer to
buy, and will not offer or sell or solicit any offer to buy, directly or
indirectly, any Certificates or any other security in any manner that would
render the issuance and sale of such Certificates, or the reoffer and resale of
such Certificates, a violation of the Securities Act;

 

(g)          It is not necessary in connection with the offer, sale and delivery
of the Offered Certificates in the manner contemplated by this Agreement, the
Preliminary Offering Circular and the Final Offering Circular to register the
Offered Certificates under the Securities Act, assuming that the Initial
Purchasers have complied with and fulfilled their obligations hereunder and that
the Sponsor has complied with and fulfilled its obligations under the Operative
Agreements;

 

-9-

 

 

(h)          The Issuing Entity is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the Securities and Exchange Commission thereunder;

 

(i)           At the Closing Date the representations and warranties made by the
Depositor in the Operative Agreements to which the Depositor is a party will be
true and correct;

 

(j)           Under generally accepted accounting principles and for federal
income tax purposes, the Depositor will report the transfer of the Mortgage
Loans to the Trustee in exchange for the Certificates and the sale of any
Offered Certificates to the Initial Purchasers pursuant to this Agreement as a
sale of the interest in the Mortgage Loans evidenced by such Offered
Certificates. The consideration received by the Depositor upon the sale of any
Offered Certificates to the Initial Purchasers will constitute reasonably
equivalent value and fair consideration for such Offered Certificates. The
Depositor will be solvent at all relevant times prior to, and will not be
rendered insolvent by, the sale of any Offered Certificates to the Initial
Purchasers. The Depositor is not selling any Offered Certificates to the Initial
Purchasers with any intent to hinder, delay or defraud any of the creditors of
the Depositor;

 

(k)          At the time of execution and delivery of the Pooling Agreement, the
Depositor will: (i) have equitable title to the interest in the Mortgage Loans
conveyed by the Sponsor, free and clear of any Liens; (ii) not have assigned to
any person (other than the Trustee pursuant to the Pooling Agreement) any of its
right, title or interest in the Mortgage Loans; and (iii) have the power and
authority to sell its interest in the Mortgage Loans to the Trustee under the
Pooling Agreement and to sell the Offered Certificates to the Initial
Purchasers;

 

(l)           Any taxes, fees and other governmental charges in connection with
the execution and delivery of the Operative Agreements and the execution,
delivery and issuance of the Offered Certificates required to be paid by the
Depositor have been paid or will be paid at or prior to the Closing Date;

 

(m)         Neither the Depositor nor any of its affiliates have entered into,
nor will they enter into, any contractual arrangement with respect to the
distribution of the Offered Certificates except for this Agreement;

 

(n)          Since the respective dates as of which information is given in the
Preliminary Offering Circular and the Final Offering Circular, there has not
been any material adverse change in the general affairs, management, financial
condition, or results of operations of the Depositor otherwise than as set forth
in or contemplated by the Preliminary Offering Circular or the Final Offering
Circular as supplemented or amended on or before the Closing Date;

 

-10-

 

 

(o)          There are no actions, proceedings or investigations pending with
respect to which the Depositor has received service of process before, or, to
the best of the Depositor’s knowledge, threatened, by any court, administrative
agency or other tribunal to which the Depositor is a party or of which any of
its properties is the subject (i) which if determined adversely to the Depositor
would have a material adverse effect on the business or financial condition of
the Depositor, (ii) asserting the invalidity of any of the Operative Agreements
or the Certificates, (iii) seeking to prevent the issuance of the Certificates
or the consummation by the Depositor of any of the transactions contemplated by
any of the Operative Agreements or (iv) which would be reasonably likely to
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, any of the Operative
Agreements or the Certificates;

 

(p)          The Depositor has executed and delivered a written representation
(each, a “17g-5 Representation”) to each nationally recognized statistical
rating organization hired by Depositor to rate the rated Certificates, which
satisfies the requirements of paragraph (a)(3)(iii) of Rule 17g-5 of the
Exchange Act. The Depositor has complied with the 17g-5 Representations;

 

(q)          Neither the Depositor nor any of its subsidiaries, or any director,
officer or employee of the Depositor or any of its subsidiaries, or, to the
knowledge of the Depositor, any agent, affiliate or other person associated with
or acting on behalf of the Depositor or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or benefit to any foreign or domestic government official or
employee, including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder, or any applicable law or regulation
implementing the Organisation for Economic Co-operation and Development
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, or committed an offence under the Bribery Act 2010 of the
United Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Depositor and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anticorruption laws;

 

(r)          The operations of the Depositor and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Depositor or any of its
subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Depositor or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Depositor, threatened; and

 

-11-

 

 

(s)          Neither the Depositor nor any of its subsidiaries, directors,
officers or employees, nor, to the knowledge of the Depositor or any agent,
affiliate or other person associated with or acting on behalf of the Depositor
or any of its subsidiaries is currently the subject or the target of any
Sanctions, nor is the Depositor or any of its subsidiaries located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, any Sanctioned Country; and the Depositor will
not knowingly directly or indirectly use the proceeds of the offering of the
Offered Certificates hereunder, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Depositor and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not engage in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.

 

SECTION 3.         Placement and Delivery to the Initial Purchasers; Closing. On
the basis of the representations and warranties herein contained and subject to
the terms and conditions herein set forth, each Initial Purchaser is hereby
appointed as a placement agent in connection with the placement of the Offered
Certificates (the “Offering”) for the period (the “Offering Period”) commencing
on the date hereof and terminating on the Closing Date. Subject to the
performance by the Sponsor and the Depositor of their respective obligations to
be performed hereunder, and to the completeness and accuracy of all of the
representations and warranties of the Sponsor and Depositor contained herein,
each Initial Purchaser hereby accepts such agency and agrees on the terms and
conditions herein set forth to use its reasonable best efforts during the
Offering Period to identify qualified subscribers for the Offered Certificates
with no understanding, express or implied, on either Initial Purchaser’s part of
a commitment to purchase (other than as described below) or place the Offered
Certificates. The Sponsor will have the sole right to accept or reject offers
presented by an Initial Purchaser and no sale will be final until approved by
the Sponsor. The offering price to each prospective investor will be the price
approved by the Sponsor (the “Approved Purchase Price”), which will be set forth
on Schedule I attached hereto. The Sponsor reserves the right to terminate an
Initial Purchaser’s offering of the Offered Certificates pursuant to this
Agreement, as to any Offered Certificates for which an Approved Purchase Price
is not obtained. In connection with the foregoing, and in accordance with
applicable law, each Initial Purchaser will: (a) offer the Offered Certificates
to prospective investors in accordance with the Preliminary Offering Circular
and the Final Offering Circular; (b) solicit indications of interest to purchase
the Offered Certificates; (c) submit pricing and settlement information for each
proposed sale to the Sponsor, which in each case shall be subject to the
Sponsor’s approval in its sole discretion and (d) prepare and deliver a
confirmation for each sale. Except as otherwise provided herein, the agency
created hereunder shall terminate at the earliest of (i) the close of business
on the day that all the Offered Certificates have been sold, (ii) the Closing
Date and (iii) any other termination date permitted hereunder (the “Expiration
Date”).

 

-12-

 

 

An Initial Purchaser will only be obligated to purchase only those Offered
Certificates for which investors are ready, willing and able to purchase from
such Initial Purchaser on the Closing Date. Each Initial Purchaser will make
reasonable efforts to assist the Sponsor in obtaining performance by each
prospective investor whose offer to purchase Offered Certificates has been
solicited by such Initial Purchaser and accepted by the Sponsor but such Initial
Purchaser shall not have liability to the Sponsor or the Depositor in the event
any such purchase is not consummated for any reason. If the Sponsor shall fail
to deliver or cause to be delivered any Offered Certificates to an Initial
Purchaser whose offer it has accepted from a prospective purchaser, the Sponsor
(i) shall hold such Initial Purchaser harmless against any loss, claim, damage
or liability arising as a result of such failure by the Sponsor and (ii) shall
pay to such Initial Purchaser the Placement Fee to which it would be entitled
hereunder in connection with such sale as if such sale had been consummated;
provided, however, that payment of the Placement Fee pursuant to clause (ii) of
this sentence shall only be required if such failure by the Sponsor to deliver
any Offered Certificates that are placed with investors is a direct result of
the action or inaction of the Sponsor.

 

The Sponsor agrees to pay or cause to be paid in same day funds to each Initial
Purchaser, as compensation for its services in connection with the Offering as
set forth above, on the Closing Date, a fee in an amount equal to $*** with
respect to Credit Suisse Securities (USA) LLC and $*** with respect to Wells
Fargo Securities, LLC (with respect to each Initial Purchaser, a “Placement
Fee”). On the Closing Date, each Initial Purchaser shall remit to the Depositor,
by wire transfer pursuant to instructions provided to such Initial Purchaser by
the Depositor, an amount equal to the Approved Purchase Price for the Offered
Certificates placed by such Initial Purchaser, net of the Placement Fee for such
Initial Purchaser.

 

Delivery of and payment for the Offered Certificates that are placed with
investors will be made at the office of Credit Suisse Securities (USA) LLC set
forth on the first page hereof at such time as shall be on Schedule I hereto or
at such other time thereafter as the Initial Purchasers and the Depositor shall
agree upon, each such time being herein referred to as a “Closing Date.”
Delivery of the Offered Certificates that are placed with investors shall be
made by the Depositor to the Initial Purchasers for the accounts of the Initial
Purchasers against payment of the Approved Purchase Price in immediately
available funds wired to such bank as may be designated by the Depositor, or
paid by such other manner as may be agreed upon by the Depositor and the Initial
Purchasers.

 

The Offered Certificates so delivered will be initially represented by one or
more certificates registered in the name of Cede & Co., the nominee of The
Depository Trust Company (“DTC”). The interests of the beneficial owners of the
Offered Certificates will be represented by book entries on the records of DTC
and participating members thereof. Definitive Certificates will be available
only under the limited circumstances specified in the Pooling Agreement. The
Offered Certificates will be made available for examination by the Initial
Purchasers no later than 2:00 p.m. New York City time on the Business Day
immediately prior to the Closing Date.

 

The parties hereto agree that settlement for all securities sold pursuant to
this Agreement shall take place on the terms set forth herein as permitted under
Rule 15c6-1(d) under the Exchange Act.

 

The parties hereto agree on or prior to the Closing Date the Initial Purchasers
shall have no obligation to offer any Certificates other than the Offered
Certificates or purchase any Certificates other than the Offered Certificates
that are placed with investors in accordance with this Agreement, and shall have
no obligation to offer or purchase any additional Certificates after the Closing
Date.

 

-13-

 

 

On the Expiration Date, the agency created hereby and this Agreement shall
terminate without obligation on the part of either Initial Purchaser, except
that the obligations of the Sponsor to pay the amounts described above and set
forth in Section 7 hereto, and the obligations of the parties with respect to
the indemnification and contribution provided for in Section 9 and the
provisions of Sections 12, 14 and 15 shall survive such termination of this
Agreement.

 

SECTION 4.         Resale of Offered Certificates. Each Initial Purchaser
understands that the Offered Certificates have not been registered under the
Securities Act in reliance upon the exemption provided in Section 4(a)(2) of the
Securities Act, and it agrees that it will not sell or otherwise transfer any of
the Offered Certificates except upon compliance with the provisions of this
Agreement and the Pooling Agreement. Each Initial Purchaser represents and
warrants that it will make sales of the Offered Certificates (i) in the United
States to institutional purchasers that such Initial Purchaser reasonably
believes are “qualified institutional buyers” as provided by Rule 144A (“Rule
144A”) of the rules and regulations promulgated under the Securities Act and
otherwise in compliance with Rule 144A, or (ii) in “offshore transactions” to
persons who are not “U.S. persons” as such terms are defined in Regulation S
promulgated under the Securities Act (“Regulation S”) pursuant to Rule 903 of
Regulation S.

 

The following terms have the specified meanings for purposes of this Agreement:

 

(i)          “Sponsor Information” means (i) the information contained in the
Preliminary Offering Circular and the Final Offering Circular (excluding the
Initial Purchaser Information and the Depositor Information), the Term Sheet and
the Pool Information and (ii) intex/cdi file (pre-price deal model files)
distributed by the Initial Purchasers to potential investors to conduct stress
analysis.

 

(ii)         “Pool Information” means the information concerning the
characteristics of the Mortgage Loans furnished by the Sponsor to the Depositor
and each Initial Purchaser.

 

(iii)        “Term Sheet” means the Term Sheet dated December 17, 2014 (attached
hereto as Exhibit A) and distributed by each Initial Purchaser, as information
therein in each case was revised, updated or corrected and approved by the
Depositor and the Sponsor for use by each Initial Purchaser in connection with
marketing the Offered Certificates.

 

(iv)        “Derived Information” means such information regarding the Offered
Certificates or the Mortgage Loans which is disseminated by an Initial Purchaser
to a potential investor, which information is not in any of the Term Sheet, the
Preliminary Offering Circular, the Final Offering Circular, the Pool Information
or any amendments or supplements thereto, taking into account information
incorporated therein by reference.

 

(v)         “Initial Purchaser Information”: The information in the Preliminary
Offering Circular and the Final Offering Circular set forth in the (i) second
sentence of the second to last paragraph of the cover page and (ii) second
sentence of the last paragraph under the caption “PRIVATE PLACEMENT.”

 

-14-

 

 

 

(vi)        “Depositor Information”: The information in the Preliminary Offering
Circular and the Final Offering Circular set forth under the caption “THE
DEPOSITOR.”

 

SECTION 5.         Representations, Warranties and Covenants of each Initial
Purchaser. Each Initial Purchaser, severally and not jointly, represents and
warrants to, and agrees with, the Depositor as to itself that:

 

(a)          Such Initial Purchaser is duly authorized to enter into and has
duly executed and delivered this Agreement.

 

(b)          Such Initial Purchaser understands that the Offered Certificates
have not been registered or qualified under the Securities Act or the securities
laws of any state or other jurisdiction and, therefore, cannot be resold unless
they are registered or qualified thereunder or unless an exemption from
registration or qualification is available.

 

(c)          Such Initial Purchaser is acquiring the Offered Certificates (if
any) it places for its own account and not with a view to the public offering
thereof in violation of the Securities Act (subject, nevertheless, to the
understanding that disposition of such Initial Purchaser’s property shall at all
times be and remain within such Initial Purchaser’s control). Such Initial
Purchaser is a sophisticated institutional investor having such knowledge and
experience in purchasing securities similar to the Offered Certificates and in
financial and business matters that it is capable of evaluating the merits and
risks of investment in the Offered Certificates.

 

(d)          Such Initial Purchaser shall not solicit any offer to sell, or
offer to sell, any of the Offered Certificates to any investor unless (i) such
Initial Purchaser has provided to such prospective investor a copy of the
Preliminary Offering Circular or the Final Offering Circular and (ii) such
Initial Purchaser reasonably believes such investor is a qualified institutional
buyer. Prior to the sale of any Offered Certificates to an investor, each
Initial Purchaser shall provide a copy of the Preliminary Offering Circular,
confirm the purchase price to be paid by such investor for such Offered
Certificates and deliver the Final Offering Circular to such investor promptly
after it becomes available, but in any event prior to the Closing Date.

 

(e)          Such Initial Purchaser has not and shall not, nor has it authorized
or will it authorize any person to, (a) offer, pledge, sell, dispose of or
otherwise transfer any Offered Certificate, any interest in any Offered
Certificate or any other similar security to any person in any manner, (b)
solicit any offer to buy or to accept a pledge, disposition or other transfer of
any Offered Certificate, any interest in any Offered Certificate or any other
similar security from any person in any manner, (c) otherwise approach or
negotiate with respect to any Offered Certificate, any interest in any Offered
Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (d) above),
would constitute a distribution of any Offered Certificate under the Securities
Act, that would render the disposition of any Offered Certificate a violation of
Section 5 of the Securities Act or the securities law of any state or
jurisdiction, or that would require registration or qualification pursuant
thereto. Such Initial Purchaser will not sell or otherwise transfer any of the
Offered Certificates, except in compliance with the provisions of the Pooling
Agreement.

 

-15-

 

 

(f)           Each Initial Purchaser has only communicated or caused to be
communicated and will only communicate or cause to be communicated in the United
Kingdom any invitation or inducement to engage in investment activity (within
the meaning of section 21 of the Financial Services and Markets Act 2000 (the
“FSMA”)) received by it in connection with the issue or sale of any Offered
Certificates in circumstances in which section 21(1) of the FSMA does not apply
to the Issuing Entity;

 

(g)          Each Initial Purchaser has complied and will comply in all material
respects with all applicable provisions of the FSMA with respect to anything
done by it in relation to the Offered Certificates in, from or otherwise
involving the United Kingdom;

 

(h)          In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), that with effect from and including the date on which the Prospectus
Directive is implemented in that Member State (the “Relevant Implementation
Date”) it has not made and will not make an offer of any Offered Certificates to
the public in that Relevant Member State prior to the publication of a
prospectus in relation to the Offered Certificates which has been approved by
the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of the Offered Certificates to the public in
that Relevant Member State at any time:

 

(i)          to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;

 

(ii)         to fewer than 100 or, if the Relevant Member State has implemented
the relevant provision of the 2010 PD Amending Directive (as defined below),
150, natural or legal persons (other than “qualified investors” as defined in
the Prospectus Directive) subject to obtaining prior consent of the Initial
Purchaser nominated by the Issuing Entity for any such offer; or

 

(iii)        in any other circumstances falling within Article 3(2) of the
Prospectus Directive,

 

provided, that no such offer of the Certificates pursuant to clauses (i) to
(iii) above will require the Issuing Entity or the Initial Purchasers to publish
a prospectus pursuant to Article 3 of the Prospectus Directive

 

For the purposes of this provision, the expression “offer of Offered
Certificates to the public” in relation to any Offered Certificates in any
Relevant Member State means the communication in any form and by any means of
sufficient information on the terms of the offer and the Offered Certificates to
be offered so as to enable an investor to decide to purchase or subscribe the
Offered Certificates, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State and the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including Directive 2010/73/EU (the “2010 PD Amending Directive”), if
implemented in the Relevant Member State) and includes any relevant implementing
measure in each Relevant Member State.

 

-16-

 

 

SECTION 6.         Agreements. The Depositor or Sponsor, as applicable, agrees
with each Initial Purchaser that:

 

(a)          The Depositor will furnish the Initial Purchasers with electronic
copies of the Preliminary Offering Circular and the Final Offering Circular for
a particular offering of Offered Certificates as the Initial Purchasers may from
time to time reasonably request.

 

(b)          The Depositor and Sponsor will furnish such information, execute
such instruments and take such actions as may be reasonably requested by the
Initial Purchasers to qualify the Offered Certificates for sale pursuant to an
exemption under the state securities or Blue Sky Laws of any state as an Initial
Purchaser may reasonably designate and to determine the legality of such Offered
Certificates for purchase by institutional investors; provided, however, that
neither the Depositor nor the Sponsor shall be required to qualify to do
business in any jurisdiction where it is not qualified on the date hereof or to
take any action which would subject it to general or unlimited service of
process in any jurisdiction in which it is not now subject to such service of
process.

 

(c)          So long as the Offered Certificates are outstanding, the Sponsor
will furnish or caused to be furnished to the Initial Purchasers (and any
subsequent beneficial owner or potential transferee of an Offered Certificate)
(i) copies of the annual statement of compliance prepared by the Master
Servicer, the Servicers and any subservicers pursuant to the Pooling Agreement
or the Servicing Agreement, (ii) any information required to be delivered to
prospective transferees in accordance with Rule 144A and (iii) within a
reasonable time after the end of each calendar year, such information as is
reasonably necessary to assist such certificateholder in preparing federal
income tax returns.

 

(d)          Prior to the resale by an Initial Purchaser of any Offered
Certificates, the Depositor will provide such Initial Purchaser with the Final
Offering Circular.

 

(e)          Each of the Term Sheet, the Preliminary Offering Circular and the
Final Offering Circular shall contain, among other things, information
concerning the Operative Agreements, the Mortgage Loans and the Offered
Certificates. The Sponsor shall deliver (or caused to be delivered) to the
Initial Purchasers (in their capacity as specified users), at the Sponsor’s sole
expense, a letter from Ernst & Young (“E&Y”), dated on or prior to the Closing
Date, and satisfactory in form and substance to the Depositor and the Initial
Purchasers to the effect that (A) any decrement tables, yield tables and any
related statistical data relating to the Offered Certificates or the Mortgage
Loans contained in or incorporated by reference in the Term Sheet, the
Preliminary Offering Circular and the Final Offering Circular are accurate based
upon the modeling assumptions set forth therein, and (B) covering such other
matters relating to the Term Sheet, the Preliminary Offering Circular and the
Final Offering Circular as the Initial Purchasers or the Depositor may
reasonably request.

 

(f)           Each of the Depositor and the Sponsor authorizes each Initial
Purchaser to deliver to prospective investors copies of the Operative
Agreements, the Pool Information, the Term Sheet, the Preliminary Offering
Circular and the Final Offering Circular.

 

-17-

 

 

(g)          If at any time prior to the completion of the distribution of the
Offered Certificates (as determined by the Initial Purchasers), any event occurs
as a result of which the Final Offering Circular or the Preliminary Offering
Circular as then amended or supplemented would contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein in the light of the circumstances under which they were made
not misleading, the Sponsor shall promptly notify the Initial Purchasers and
shall, upon the request of the Initial Purchasers, or may, after consultation
with the Initial Purchasers, prepare a revision, amendment or supplement which
will correct such statement or omission, and furnish without charge to the
Initial Purchasers, subject to prior review by the Initial Purchasers as
provided in Section 6(h) below, an amended Final Offering Circular or the
Preliminary Offering Circular or a supplement to the Final Offering Circular or
the Preliminary Offering Circular that will correct such statement or omission
or effect such compliance.

 

(h)          Neither the Depositor nor the Sponsor will prepare any amendment or
supplement to the Preliminary Offering Circular or the Final Offering Circular
unless the Depositor or the Sponsor, as applicable, has furnished to each
Initial Purchaser and the other parties hereto a copy for review prior to
distribution thereof to any Person and shall not distribute any such proposed
amendment or supplement to which the Depositor or an Initial Purchaser
reasonably objects in writing after being timely furnished in advance a copy
thereof.

 

SECTION 7.         Payment of Expenses. The Sponsor will be responsible for, all
costs and expenses incident to the performance of this Agreement including,
without limitation, those related to: (i) the preparation, printing,
registration, issuance and delivery of the Offered Certificates to the Initial
Purchasers, (ii) the fees and disbursements of the Sponsor’s counsel, the
Depositor’s counsel and the counsel to the Initial Purchasers, (iii) the cost of
the accountant’s comfort letters relating to the Preliminary Offering Circular,
the Final Offering Circular, the Term Sheet and the Mortgage Loans and the cost
of any diligence provider delivering reliance letters and due diligence reports
relating to the Mortgage Loans, (iv) the initial and surveillance fees of any
rating agencies, (v) the preparation, reproduction and delivery to the Initial
Purchasers of copies of the Preliminary Offering Circular and the Final Offering
Circular and all amendments and supplements thereto, (vi) the fees and expenses
of any other third party necessary for the completion of the issuance of the
Certificates, (vii) all expenses in connection with the qualification or
exemption of the Certificates for placement and sale under state securities
laws, (viii) the reproduction and delivery to the Initial Purchasers, in such
quantities as the Initial Purchasers may reasonably request, of copies of the
Operative Agreements, (ix) any costs incurred by the Depositor or its affiliates
in connection with any filings on Form ABS-15G relating to the Certificates, (x)
any costs incurred by the Depositor or its affiliates in connection with the
maintenance of a Rule 17g-5 website for the Certificates and (xi) any additional
costs that may be imposed on the Depositor or its affiliates resulting from
future regulatory developments that apply to the Certificates; provided,
however, the Depositor shall pay any such expenses set forth in clauses (i)
through (x) the amount of which are identified by the Sponsor to the Depositor
by 9:00 a.m. on the Closing Date from the sum of the Approved Purchase Prices
(net of Placement Fees) to the extent such net sum paid to the Depositor on the
Closing Date exceeds the amount of such expenses.

 

The Sponsor shall also promptly reimburse the Initial Purchasers for all
reasonable out-of-pocket fees and expenses incident to the performance of this
Agreement and all transactions contemplated hereby including, without
limitation: (a) reasonable travel expenses, (b) the expenses of any due
diligence conducted by the Initial Purchasers with respect to the Mortgage Loans
and (c) marketing expenses.

 

-18-

 

 

If this Agreement is terminated because of the failure of any closing condition
set forth in Section 8 hereof, the Sponsor shall cause each Initial Purchaser to
be reimbursed for all reasonable costs and expenses incurred by such Initial
Purchaser in connection with this Agreement and the proposed offering and sale
of the Offered Certificates, including the fees and disbursements of counsel for
the Initial Purchasers; provided that, in the event a new Closing Date is
scheduled for the purchase of the Offered Certificates as contemplated by this
Agreement, then the reimbursement for any fees, costs and expenses shall occur
on the earlier of (i) such new Closing Date and (ii) January 23, 2015.

 

SECTION 8.         Conditions to each Initial Purchaser’s Obligations. The
obligations of each Initial Purchaser hereunder to purchase any Offered
Certificates shall be subject to the accuracy at and as of the Closing Date of
the representations and warranties of the Depositor and the Sponsor herein
contained, to the accuracy at and as of the Closing Date of the statements of
officers of the Depositor and the Sponsor made pursuant hereto, to the
performance by the Depositor and the Sponsor of their respective obligations
hereunder and to compliance at and as of the Closing Date by the Depositor and
the Sponsor with their respective covenants and agreements herein contained
including the following:

 

(a)          The Initial Purchasers shall have received from Dentons US LLP
(“Dentons”), counsel for the Depositor, such opinions, dated the Closing Date,
as the Initial Purchasers may reasonably request, in form and substance
satisfactory to the Initial Purchasers and their counsel;

 

(b)          The Initial Purchasers shall have received from each of Hunton &
Williams LLP and Dentons, a letter, dated the Closing Date, providing negative
assurance with respect to the Preliminary Offering Circular as of the date
hereof (excluding any pricing information omitted therefrom and any information
derived from such pricing information) and with respect to the Final Offering
Circular, as of its date and as of the Closing Date;

 

(c)          The Initial Purchasers shall have received a letter dated the
Closing Date from Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business and DBRS, Inc. that the Offered Certificates
have received the ratings specified in the Preliminary Offering Circular;

 

(d)          Kaye Scholer LLP, as counsel for the Sponsor and the Guarantor, as
well as counsel for the Master Servicer, the Trustee, and Shellpoint Partners,
LLC and SPS, respectively, shall have furnished to the Initial Purchasers
opinions, dated the Closing Date, in form and substance satisfactory to the
Initial Purchasers and their counsel;

 

(e)          E&Y shall have furnished to the Initial Purchasers (in their
capacity as specified users) a letter or letters, in form and substance
satisfactory to the Initial Purchasers and their counsel, dated on or before the
date on which the Final Offering Circular is dated and printed, (i) regarding
certain numerical information contained or incorporated by reference in the
Preliminary Offering Circular and the Final Offering Circular and the Term Sheet
and (ii) relating to certain agreed upon procedures as requested by the Initial
Purchasers relating to the Mortgage Loans;

 

-19-

 

 

(f)           The Initial Purchasers shall have received an officer’s
certificate or certificates (as the Initial Purchasers may request) signed by
such of the principal executive, financial and accounting officers of the
Sponsor and the Guarantor, dated as of the Closing Date, in which such officers,
to the best of their knowledge after reasonable investigation, shall state that
with respect to each such party, as applicable, (i) the representations and
warranties of such party in this Agreement or in any applicable Operative
Agreement are true and correct in all material respects; (ii) such party has
complied in all material respects with all agreements to which it is a party and
satisfied all conditions on its part to be complied with or satisfied at or
prior to the Closing Date; (iii) the information contained in the Preliminary
Offering Circular and the Final Offering Circular relating to the Sponsor and
the Guarantor and relating to the Mortgage Loans, is true and accurate in all
material respects and nothing has come to his or her attention that would lead
such officer to believe that the Preliminary Offering Circular or the Final
Offering Circular contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein not
misleading; (iv) subsequent to the respective dates as of which information is
given in the Preliminary Offering Circular or the Final Offering Circular, and
except as otherwise set forth in or contemplated by the Preliminary Offering
Circular or the Final Offering Circular, there has not been any material adverse
change in the general affairs, capitalization, financial condition or results of
operations of such party; and (v) except as otherwise stated in the Preliminary
Offering Circular and the Final Offering Circular, there are no material
actions, suits or proceedings pending before any court or governmental agency,
authority or body or, to their knowledge, threatened, affecting such party or
the transactions contemplated by this Agreement;

 

(g)          The Initial Purchasers shall have received an officer’s certificate
or certificates (as the Initial Purchasers may request) signed by authorized
officer of the Depositor, dated as of the Closing Date, in which such officer,
to the best of its knowledge after reasonable investigation, shall state that
with respect to each such party, as applicable, (i) the representations and
warranties of such party in this Agreement or in any applicable Operative
Agreement are true and correct in all material respects; (ii) such party has
complied in all material respects with all agreements to which it is a party and
satisfied all conditions on its part to be complied with or satisfied at or
prior to the Closing Date; (iii) the Depositor Information is true and accurate
in all material respects; and (iv) subsequent to the respective dates as of
which information is given in the Preliminary Offering Circular or the Final
Offering Circular, and except as otherwise set forth in or contemplated by the
Preliminary Offering Circular or the Final Offering Circular, there has not been
any material adverse change in the general affairs, capitalization, financial
condition or results of operations of the Depositor;

 

(h)          The Initial Purchasers shall have received a certificate from the
Trustee, dated as of the Closing Date, signed by one or more duly authorized
officers of the Trustee, reasonably satisfactory in form and substance to the
Initial Purchasers and their counsel;

 

(i)           There shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations, subsequent to the execution and delivery
of this Agreement, of the Sponsor, the Guarantor or the Servicers, that is in
the reasonable judgment of the Initial Purchasers material and adverse and that
makes it in the reasonable judgment of the Initial Purchasers impracticable to
market the Offered Certificates on the terms and in the manner contemplated in
the Preliminary Offering Circular and the Final Offering Circular;

 

-20-

 

 

(j)           Subsequent to the execution and delivery of this Agreement, none
of the following shall have occurred (i) trading in securities generally on the
New York Stock Exchange, the American Stock Exchange, the Nasdaq National
Market, the Chicago Board of Options Exchange, the Chicago Mercantile Exchange
or the Chicago Board of Trade shall have been suspended or limited, or minimum
prices shall have been established in such exchanges, (ii) a banking moratorium
shall have been declared by federal or New York state authorities, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) the United States shall have become
engaged in material hostilities, there shall have been an escalation of such
hostilities involving the United States or there shall have been a declaration
of war by the United States, or (v) there shall have occurred such a material
adverse change in general economic, political or financial conditions (or the
effect of international conditions on the financial markets of the United States
shall be such), and in the case of any of the events specified in clauses (i)
through (v), such event makes it, in the reasonable judgment of the Initial
Purchasers, impractical or inadvisable to market the Offered Certificates; and

 

(k)          Prior to the Closing Date, the Depositor, the Sponsor, the Master
Servicer, the Securities Administrator, the Servicers, the Guarantor and the
Trustee shall have furnished to the Initial Purchasers such further information,
certificates, opinions and documents as the Initial Purchasers or their counsel
may reasonably request.

 

SECTION 9.         Indemnification.

 

(a)          The Sponsor shall indemnify and hold harmless each Initial
Purchaser and the Depositor, each of their respective directors, officers and
each Person, if any, that controls each Initial Purchaser or the Depositor, as
applicable, within the meaning of either the Securities Act or the Exchange Act,
against any and all losses, claims, expenses, damages, penalties, fines,
forfeitures or liabilities to which such party or any such director, officer or
controlling Person may become subject, under the Securities Act, the Exchange
Act or otherwise, to the extent that such losses, claims, expenses, damages,
penalties, fines, forfeitures or liabilities (or actions in respect thereof)
arise out of or are based upon (x) any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Circular or
Final Offering Circular, or in any amendment or supplement thereto, or arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact necessary to make the statements made therein (excluding any
pricing information omitted from the Preliminary Offering Circular), in light of
the circumstances under which they were made, not misleading, or (y) any untrue
statement or alleged untrue statement of a material fact contained in the Term
Sheet or the Pool Information, or arise out of, or are based upon, the omission
or alleged omission to state therein a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, and will reimburse such Initial Purchaser or the
Depositor, as applicable, and each such director, officer or controlling Person
for any legal or other expenses reasonably incurred by such Initial Purchaser or
the Depositor, as applicable, and such director, officer or controlling Person
in connection with investigating or defending any such loss, claim, expense,
damage, liability, penalty, fine, forfeiture or action; provided, however, that
the Sponsor will not be liable in any such case to the extent that any such
loss, claim, expense, damage, liability, penalty, fine, forfeiture or action
arises out of or is based upon an untrue statement or omission, or alleged
untrue statement or omission, made in any of such documents in reliance upon and
in conformity with (A) the Initial Purchaser Information, (B) the Depositor
Information or (C) any Derived Information, except in the case of this clause
(C) to the extent that any untrue statement or alleged untrue statement results
(or is alleged to have resulted) from a material error in the Pool Information
which error was not superseded or corrected by the delivery to such Initial
Purchaser or the Depositor of corrected written or electronic information, or
for which the Sponsor did not provide timely written notice of such error to
such Initial Purchaser or the Depositor (any such uncorrected Pool Information,
a “Pool Error”); provided, further, that no indemnity shall be provided under
this Section 9(a) with respect to the Initial Purchasers for any error that was
superseded or corrected by the delivery to such Initial Purchaser of corrected
written or electronic information prior to the written confirmation of the
applicable sale by such Initial Purchaser, or for which the Sponsor provided
written notice of such error to such Initial Purchaser prior to the written
confirmation of the applicable sale and such Initial Purchaser failed to correct
such error prior to entering into such written confirmation of sale. The
Sponsor’s liability under this Section 9(a) shall be in addition to any other
liability that the Sponsor may otherwise have.

 

-21-

 

 

(b)          The Depositor shall indemnify and hold harmless each Initial
Purchaser, each of their respective directors and officers, and each Person, if
any, that controls such Initial Purchaser within the meaning of either the
Securities Act or the Exchange Act, against any and all losses, claims,
expenses, damages, penalties, fines, forfeitures or liabilities to which such
Initial Purchaser or any such director, officer or controlling Person may become
subject, under the Securities Act, the Exchange Act or otherwise, to the extent
that such losses, claims, expenses, damages, penalties, fines, forfeitures or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in,
or, taken together with the Preliminary Offering Circular, any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading in the Depositor Information; and shall reimburse each Initial
Purchaser and each of their respective directors, officers or controlling
Persons for any legal or other expenses reasonably incurred by such Initial
Purchaser or such director, officer or controlling Person in connection with
investigating or defending any such loss, claim, expense, damage, liability or
action; provided, that the Depositor shall not be obligated to so indemnify and
hold harmless to the extent such liabilities are caused by a misstatement or
omission resulting from an error or omission in the Sponsor Information or
Initial Purchaser Information which was not corrected by information
subsequently supplied by the Sponsor or Initial Purchasers, as applicable,
within a reasonable period of time prior to the written confirmation of sale.
The Depositor’s liability under this Section 9(b) shall be in addition to any
other liability that the Depositor may otherwise have.

 

(c)          Each Initial Purchaser, severally and not jointly, shall indemnify
and hold harmless the Depositor, each of its respective directors and officers,
and each Person, if any, that controls the Depositor within the meaning of
either the Securities Act or the Exchange Act, against any and all losses,
claims, expenses, damages, penalties, fines, forfeitures or liabilities to which
the Depositor or any such director, officer or controlling Person may become
subject, under the Securities Act, the Exchange Act or otherwise, to the extent
that such losses, claims, expenses, damages, penalties, fines, forfeitures or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in,
or, taken together with the Preliminary Offering Circular, any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading in (i) the Initial Purchaser Information or (ii) any Derived
Information disseminated by such Initial Purchaser (except in the case of this
clause (ii), to the extent that any such untrue statement or alleged untrue
statement or omission or alleged omission results (or is alleged to have
resulted) from a Pool Error); and shall reimburse the Depositor and each of its
respective directors, officers or controlling Persons for any legal or other
expenses reasonably incurred by the Depositor or such director, officer or
controlling Person in connection with investigating or defending any such loss,
claim, expense, damage, liability or action; provided, that such Initial
Purchaser shall not be obligated to so indemnify and hold harmless to the extent
such liabilities are caused by a misstatement or omission resulting from an
error or omission in the Sponsor Information which was not corrected by
information subsequently supplied by the Sponsor to such Initial Purchaser
within a reasonable period of time prior to the written confirmation of sale.
The Initial Purchasers’ liability under this Section 9(c) shall be in addition
to any other liability that an Initial Purchaser may otherwise have.

 

-22-

 

 

 

(d)          If the indemnification provided for in this Section 9 shall for any
reason be unavailable to an indemnified party under this Section 9, then the
party which would otherwise be obligated to indemnify with respect thereto, on
the one hand, and the parties which would otherwise be entitled to be
indemnified, on the other hand, shall contribute to the aggregate losses,
liabilities, claims, damages, penalties, fines, forfeitures and expenses of the
nature contemplated herein and incurred by the parties hereto in such
proportions that are appropriate to reflect the relative benefit to such
indemnified party, on the one hand, and such indemnifying party, on the other
hand, from the issuance and sale of the Offered Certificates or, if such
allocation is not permitted by a court of competent jurisdiction, then on a
basis appropriate to also recognize the relative fault of such parties in
connection with the applicable misstatements or omissions as well as any other
relevant equitable considerations, which may include such parties’ relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and any other equitable considerations appropriate under the
circumstances; provided, however, that the total contribution of an Initial
Purchaser shall not exceed the total fee paid to it under this Agreement. The
relative benefits received by the Sponsor, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Offered
Certificates shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Offered Certificates (before deducting
expenses) received by the Sponsor, and the total fees received by the Initial
Purchasers hereunder. Notwithstanding the foregoing, no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person that was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9,
each officer and director of a party to this Agreement and each Person, if any,
that controls a party to this Agreement within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as such party.

 

(e)          Guarantor agrees with each indemnified party, for the sole and
exclusive benefit of such indemnified party and not for the benefit of any
assignee thereof or any other person or persons dealing with such indemnified
party, to indemnify and hold harmless such indemnified party against any failure
by the Sponsor to perform its obligations pursuant to Section 9(a) or (d) under
this Agreement. Guarantor agrees that there are no conditions precedent to its
obligations hereunder other than the failure of the Sponsor to perform its
obligations pursuant to Section 9(a) or (d) within ten (10) Business Days of
written demand therefor.

 

-23-

 

 

(f)           Promptly after receipt by an indemnified party under this Section
9 of notice of any claim or the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party (or if a claim for contribution is to be made against another
party) under this Section 9, notify the indemnifying party (or other
contributing party) in writing of the claim or the commencement thereof; but the
omission to so notify the indemnifying party (or other contributing party) shall
not relieve it from any liability it may have to any indemnified party (or to
the party requesting contribution) otherwise than under this Section 9 hereof,
except to the extent that it has been materially prejudiced by such failure. In
case any such action is brought against any indemnified party and it notifies
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate therein and, to the extent that, by written notice
delivered to each indemnified party promptly after receiving the aforesaid
notice from an indemnified party, the indemnifying party elects to assume the
defense thereof, it may participate (jointly with any other indemnifying party
similarly notified) with counsel satisfactory to each indemnified party;
provided, however, that if the defendants in any such action include both an
indemnified party and the indemnifying party and the indemnified party or
parties shall reasonably have concluded that there may be legal defenses
available to it or them and/or other indemnified parties that are different from
or additional to those available to the indemnifying party, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such action and approval by the indemnified party of such counsel,
the indemnifying party shall not be liable to such indemnified party under this
paragraph for fees of separate counsel, unless (i) such indemnified party shall
have employed separate counsel (plus any local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence, (ii) the indemnifying party shall not have employed counsel
satisfactory to such indemnified party to represent such indemnified party
within a reasonable time after notice of commencement of the action or (iii)
such indemnifying party shall have authorized the employment of counsel for such
indemnified party at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, which consent shall not be unreasonably withheld, but if
settled with such consent or if there shall be a final judgment against the
indemnified party, the indemnifying party agrees to indemnify the indemnified
party from and against any loss or liability by reason of such settlement or
judgment. In no event shall any indemnifying party be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from its own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought thereunder by such indemnified party, unless such settlement (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

-24-

 

 

SECTION 10.       Termination of Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers hereunder shall be terminable by the
Initial Purchasers if at any time on or prior to the Closing Date (i) any of the
events set forth in Section 8(j) of this Agreement shall occur and be
continuing, or if any other closing condition set forth in Section 8 shall not
have been fulfilled or waived when required to be fulfilled; (ii) there shall
have been the entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator, receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings of or relating to
the Sponsor, the Guarantor or the Depositor, or for the winding up or
liquidation of the affairs of the Sponsor, the Guarantor or the Depositor; or
(iii) there shall have been the consent by the Sponsor, the Guarantor or the
Depositor to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings of or relating to the Sponsor, the Guarantor or the
Depositor or of or relating to substantially all of the property of the Sponsor,
the Guarantor or the Depositor. The termination of the Initial Purchasers’
obligations hereunder shall not terminate the Initial Purchasers’ rights
hereunder or their right to exercise any remedy available to it at law or in
equity. In the event of any such termination, the provisions of Sections 7, 9,
12, 14 and 15 hereof shall remain in effect.

 

SECTION 11.       No Fiduciary Duty. The Depositor acknowledges and agrees that
each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Depositor with respect to the offering of the
Offered Certificates (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Depositor or any other person. In addition, no Initial Purchaser is advising the
Depositor or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Depositor shall consult with its own
advisors concerning such matters, and no Initial Purchaser shall have any
responsibility or liability to the Depositor with respect thereto. Any review by
an Initial Purchaser of the Depositor, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of such Initial Purchaser and shall not be on behalf of the Depositor.

 

The Sponsor acknowledges and agrees that the Depositor and each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Sponsor with respect to the offering of the Offered
Certificates (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Sponsor or any other person. In addition, the Depositor and the Initial
Purchasers are not advising the Sponsor or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Sponsor shall consult with its own advisors concerning such matters, and neither
the Depositor nor the Initial Purchasers shall have any responsibility or
liability to the Sponsor with respect thereto. Any review by the Depositor or an
Initial Purchaser of the Sponsor, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Depositor or such Initial Purchaser (as applicable) and shall not be on
behalf of the Sponsor.

 

SECTION 12.       Representations, Warranties, Covenants and Indemnities to
Survive Delivery. All representations, warranties, covenants and indemnities
contained in this Agreement shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of an Initial Purchaser or
controlling Person, or by or on behalf of the Depositor or the Sponsor, and
shall survive delivery of any Offered Certificates to the Initial Purchasers or
termination or cancellation of this Agreement.

 

-25-

 

 

SECTION 13.       Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of written telecommunication and shall be
deemed to take effect at the time of receipt thereof. Notices to the Initial
Purchasers shall be directed to the address set forth on the first page hereof.
Notices to the Depositor shall be directed to it at Eleven Madison Avenue, 4th
Floor, New York, New York 10010, Attention: Legal Department (CSMC 2014-OAK1),
notices to the Sponsor shall be directed to it at Five Oaks Acquisition Corp.,
c/o Oak Circle Capital Partners LLC, 540 Madison Avenue, 19th Floor, New York,
New York 10022 and notices to the Guarantor shall be directed to it at Five Oaks
Investment Corp., c/o Oak Circle Capital Partners LLC, 540 Madison Avenue, 19th
Floor, New York, New York 10022.

 

SECTION 14.       Parties. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Depositor, the Sponsor, the Guarantor
and the controlling Persons referred to in Section 9 hereof and their respective
successors.

 

SECTION 15.       Governing Law: Submission to Jurisdiction: Waiver of Jury
Trial. This Agreement and the Offered Certificates and any claim, controversy or
dispute arising under or related to this Agreement and the Offered Certificates,
the relationship of the parties and/or the interpretation and enforcement of the
rights and duties of the parties shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws principles thereof other than Section 5-1401 of the New York General
Obligations Law.

 

The parties hereto hereby submit to the jurisdiction of the United States
District Court for the Southern District of New York and any court in the State
of New York located in the City and County of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it or in
connection with this Agreement or any of the related documents or the
transactions contemplated hereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby agree that all claims in respect of any
such action or proceeding may be heard or determined in New York State court or,
to the extent permitted by law, in such federal court.

 

The parties hereto hereby irrevocably waive, to the fullest extent permitted by
law, any and all rights to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

* * * * * * *

 

-26-

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement among the Depositor,
the Sponsor, the Guarantor and the Initial Purchasers in accordance with its
terms.

 

  Credit Suisse First Boston Mortgage Securities Corp.         By: /s/ Deirdre
Harrington   Name: Deirdre Harrington   Title: Vice President         Five Oaks
Acquisition Corp.         By: /s/ Darren Comisso   Name: Darren Comisso   Title:
 EVP         Five Oaks Investment Corp.         By: /s/ David Carroll   Name:
David Carroll   Title: CEO         Credit Suisse Securities (USA) LLC        
By: /s/ Deirdre Harrington   Name: Deirdre Harrington   Title: Director        
Wells Fargo Securities, LLC         By: /s/ Susan C. Valenti   Name: Susan C.
Valenti   Title: Director

 

-27-

 

 

SCHEDULE I

 

TITLE, APPROVED PURCHASE PRICE AND DESCRIPTION OF OFFERED CERTIFICATES

 

Title:

  CSMC Trust 2014-OAK1, Mortgage Pass-Through Certificates, Series 2014-OAK1    
  Aggregate Stated Principal Balance of the Mortgage Loans on the Cut-off Date:
  $272,140,731.14       Closing Date:   December 23, 2014, at the office of
Credit Suisse Securities (USA) LLC at Eleven Madison Avenue, 4th Floor, New
York, New York 10010, at 10:00 a.m.

 

Class of
Certificates Allocation of 
Certificates Approved Purchase
Price (Including
Accrued Interest) Class 1-A-1 Amount:  $57,891,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 1-X-1
Amount:  $57,891,000 (notional)
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-A-1
Amount:  $76,000,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-A-2
Amount:  $25,333,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-A-3
Amount:  $10,305,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-X-3
Amount:  $135,711,000 (notional)
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-A-4
Amount:  $59,711,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-X-4
Amount:  $191,253,000 (notional)
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class 2-A-5
Amount:  $19,904,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class B-1
Amount:  $2,041,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class B-2
Amount:  $4,763,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class B-3
Amount:  $2,993,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class B-4
Amount:  $8,845,000
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***] Class B-5
Amount:  $4,354,731
Initial Purchaser:  Credit Suisse Securities (USA) LLC [***]

 

I-1

 

 

EXHIBIT A

 

TERM SHEET

 

 

 

